DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 8, 9, and 11 – 20 are objected to because of the following informalities:
Claim 8 recites the limitation "the plurality of servers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a plurality of servers”;
Claim 9 recites the limitation "the plurality of servers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a plurality of servers”;
Claim 18 recites the limitation "the plurality of servers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a plurality of servers”;
Claim 19 recites the limitation "the plurality of servers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a plurality of servers”;

Claim 11 recites the limitation "a network function virtualization infrastructure" in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the network function virtualization infrastructure”;
Claim 20 recites the limitation "a network function virtualization infrastructure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the network function virtualization infrastructure”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 11, and 18 of U.S. Patent No. 11,146,506. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1 of the present Application maps to claim 1 of ‘506.1.	A method comprising:
obtaining, via a processor, a target service function chain spanning multiple servers of a network function virtualization infrastructure, wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner (“obtaining, via a processor, a target service function chain spanning multiple servers of a network function virtualization infrastructure, wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner”);
generating, via the processor, a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence (“generating, via the processor, a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence”); and
selecting, via the processor from among the plurality of candidate service function chains, a first candidate service function chain to function as the target service function chain (“selecting, via the processor from among the plurality of candidate service function chains, a first candidate service function chain to function as the target service function chain”).
Claim 2 of the present Application maps to claims 1 and 2 (combined) of ‘506.2.	The method of claim 1, wherein the generating comprises extracting a plurality of common network function subsets shared by the target service function chain and the available plurality of network function instances running on each server of a plurality of servers of the network function virtualization infrastructure, wherein the extracting produces a plurality of segments of the target service function chain (claim 1 “extracting a plurality of common network function subsets shared by the target service function chain and the available plurality of network function instances running on each server of a plurality of servers of the network function virtualization infrastructure, wherein the extracting produces a plurality of segments of the target service function chain”), and wherein the extracting is performed using a longest common string algorithm (claim 2 “wherein the extracting is performed using a longest common string algorithm”).
Claim 3 of the present Application maps to claims 1 and 3 (combined) of ‘506.3.	The method of claim 1, wherein the generating comprises extracting a plurality of common network function subsets shared by the target service function chain and the available plurality of network function instances running on each server of a plurality of servers of the network function virtualization infrastructure, wherein the extracting produces a plurality of segments of the target service function chain (“wherein the generating comprises: extracting a plurality of common network function subsets shared by the target service function chain and the available plurality of network function instances running on each server of a plurality of servers of the network function virtualization infrastructure, wherein the extracting produces a plurality of segments of the target service function chain”), and wherein a segment of the plurality of segments of the target service function chain comprises a sequence of the plurality of network functions that represents less than all of the plurality of network functions (claim 3 “wherein a segment of the plurality of segments of the target service function chain comprises a sequence of the plurality of network functions that represents less than all of the plurality of network functions”).
Claim 4 of the present Application maps to claim 5 of ‘506.4.	The method of claim 1, wherein the first candidate service function chain minimizes a number of servers traversed relative to other candidate service function chains of the plurality of candidate service function chains (“wherein the first candidate service function chain minimizes a number of servers traversed relative to other candidate service function chains of the plurality of candidate service function chains”).
Claim 5 of the present Application maps to claim 6 of ‘506.5.	The method of claim 4, wherein the number of servers traversed includes a first server that hosts instances of both the first network function and the second network function (“wherein the number of servers traversed includes a first server that hosts instances of both the first network function and the second network function”).
Claim 6 of the present Application maps to claim 7 of ‘506.6.	The method of claim 1, further comprising:
deploying the target service function chain in accordance with the first candidate service function chain (“wherein the number of servers traversed includes a first server that hosts instances of both the first network function and the second network function”).
Claim 7 of the present Application maps to claim 8 of ‘506.7.	The method of claim 6, wherein the deploying comprises:
pushing a packet forwarding rule to a server included in the first candidate service function chain (“wherein the deploying comprises: pushing a packet forwarding rule to a server included in the first candidate service function chain”).
Claim 8 of the present Application maps to claim 9 of ‘506.8.	The method of claim 1, wherein the first network function and the second network function are hosted on a common server of the plurality of servers of the network function virtualization infrastructure (“wherein the first network function and the second network function are hosted on a common server of the plurality of servers of the network function virtualization infrastructure”).
Claim 9 of the present Application maps to claim 10 of ‘506.9.	The method of claim 1, wherein the first network function and the second network function are hosted on different servers of the plurality of servers of the network function virtualization infrastructure (“wherein the first network function and the second network function are hosted on different servers of the plurality of servers of the network function virtualization infrastructure”).
Claim 10 of the present Application maps to claim 11 of ‘506.10.	The method of claim 1, further comprising:
repeating the generating and the selecting for the target service function chain upon a change in a topology of the network function virtualization infrastructure (“comprising: repeating the generating and the selecting for the target service function chain upon a change in a topology of the network function virtualization infrastructure”).
Claim 11 of the present Application maps to claim 1 of ‘506.11.	A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor deployed in a network function virtualization infrastructure, cause the processing system to perform operations, the operations comprising:
obtaining a target service function chain spanning multiple servers of a network function virtualization infrastructure, wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner (“obtaining, via a processor, a target service function chain spanning multiple servers of a network function virtualization infrastructure, wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner”);
generating a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence (“generating, via the processor, a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence”); and
selecting, from among the plurality of candidate service function chains, a first candidate service function chain to function as the target service function chain (“selecting, via the processor from among the plurality of candidate service function chains, a first candidate service function chain to function as the target service function chain”).
Claim 12 of the present Application maps to claims 1 and 2 (combined) of ‘506.
Claim 13 of the present Application maps to claims 1 and 3 (combined) of ‘506.
Claim 14 of the present Application maps to claim 5 of ‘506.
Claim 15 of the present Application maps to claim 6 of ‘506.
Claim 16 of the present Application maps to claim 7 of ‘506.
Claim 17 of the present Application maps to claim 8 of ‘506.
Claim 18 of the present Application maps to claim 9 of ‘506.
Claim 19 of the present Application maps to claim 10 of ‘506.

Claim 20 of the present Application maps to claim 18 of ‘506.20.	An apparatus comprising:
a processing system including at least one processor (“a processing system including at least one processor”);
and a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a network function virtualization infrastructure, cause the processing system to perform operations (“a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a network function virtualization infrastructure, cause the processing system to perform operations, the operations”), the operations comprising:
obtaining a target service function chain spanning multiple servers of a network function virtualization infrastructure, wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner (“obtaining a target service function chain spanning multiple servers of the network function virtualization infrastructure, wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner”);
generating a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence (“generating a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence”); and
selecting, from among the plurality of candidate service function chains, a first candidate service function chain to function as the target service function chain (“selecting, from among the plurality of candidate service function chains a first candidate service function chain to function as the target service function chain”).


The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘506.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 11, and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (U.S. Pat. Pub. No. 2016/0182684).

1.1	Regarding claim 1, Connor discloses a method comprising:
obtaining, via a processor, a target service function chain spanning multiple servers (paragraph 24 “multiple remote computing devices”; paragraph 17) of a network function virtualization infrastructure (Abstract “running one or more virtual machines”; paragraph 19 “one or more virtual machines …”), wherein the target service function chain comprises a plurality of network functions to be executed on a plurality of packets in a defined sequence, and wherein at least a first network function and a second network function of the plurality of network functions are capable of being executed in a parallel manner (Abstract “service functions may be performed in parallel, …”; paragraphs 40, 41);
generating, via the processor, a plurality of candidate service function chains that utilize an available plurality of network function instances to execute the plurality of network functions in the defined sequence (paragraph 51 “service function path generated from the service function chain …”; paragraph 53; paragraph 19 “ordered sequence”); and
selecting, via the processor from among the plurality of candidate service function chains, a first candidate service function chain to function as the target service function chain (Abstract; paragraph 33; paragraph 41 “select a preferred service function chain from the generated service function chains in block 412 …”).

1.2	Per claim 4, Connor teaches the method of claim 1, wherein the first candidate service function chain minimizes a number of servers traversed relative to other candidate service function chains of the plurality of candidate service function chains (paragraphs 83, 99).1.3	Regarding claim 5, Connor discloses the method of claim 4, wherein the number of servers traversed includes a first server that hosts instances of both the first network function and the second network function (paragraphs 83, 99).1.4	Per claim 6, Connor teaches the method of claim 1, further comprising:
deploying the target service function chain in accordance with the first candidate service function chain (Abstract; paragraphs 33, 40, 41).1.5	Regarding claim 7, Connor discloses the method of claim 6, wherein the deploying comprises:
pushing a packet forwarding rule to a server included in the first candidate service function chain (paragraphs 20, 35).1.6	Per claim 8, Connor teaches the method of claim 1, wherein the first network function and the second network function are hosted on a common server of the plurality of servers of the network function virtualization infrastructure (paragraphs 22, 24, 40, 41).1.7	Regarding claim 9, Connor discloses the method of claim 1, wherein the first network function and the second network function are hosted on different servers of the plurality of servers of the network function virtualization infrastructure (paragraphs 22, 24, 40, 41).1.8	Per claim 10, Connor teaches the method of claim 1, further comprising:
repeating the generating and the selecting for the target service function chain upon a change in a topology of the network function virtualization infrastructure (paragraphs 31, 40).
1.9	Regarding claims 11 and 14 – 20, the rejection of claims 1 and 4 – 10 under 35 USC 102 (paragraphs 1.1 – 1.8 above) apply fully.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/